Case 2:20-cr-00322-ODW Document 28-1 Filed 01/22/21 Page 1 of 3 Page ID #:135



 1   Vicki I. Podberesky (SBN 123220)
     vpod@aplaw.law
 2   ANDRUES/PODBERESKY
     818 West 7th Street, Suite 960
 3   Los Angeles, CA 90017
     Telephone: (213) 395-0400
 4   Facsimile: (213) 395-0401
 5   Attorneys for Defendant,
     RAMON ABBAS
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 Case No. 20-CR-00322 ODW
12                Plaintiff,                   DECLARATION OF GAL PISSETZKY
13                                             IN SUPPORT OF MOTION TO
           vs.                                 WITHDRAW AS COUNSEL
14   RAMON ABBAS,                              DATE :        February 22, 2021
15                                             TIME:         10:00 a.m.
                  Defendant.                   CTRM:         5D
16
17
18   I, Gal Pissetzky, hereby state and declare the following:
19         1.     I am counsel of record for Ramon Abbas in the above-captioned matter.
20   Ms. Vicki Podberesky has been retained as local counsel.
21         2.     Since Mr. Abbas’ arrest and arrival in the Central District of California, I
22   have received voluminous discovery from the government and have been diligently
23   reviewing it and investigating the allegations in this matter.
24         3.     My communications with Mr. Abbas are by telephone given my inability
25   to fly from Chicago to Los Angeles due to the pandemic. Ms. Podberesky, as local
26   counsel, has made several visits to see Mr. Abbas at the Santa Ana Jail and has also
27   communicated with him by telephone.
28


        DECLARATION OF GAL PISSETZKY IN SUPPORT OF MOTIONT O WITHDRAW AS COUNSEL
Case 2:20-cr-00322-ODW Document 28-1 Filed 01/22/21 Page 2 of 3 Page ID #:136



 1           4.    I, through Ms. Podberesky, have provided Mr. Abbas with a copy of the
 2   discovery, reviewed it with him, and had numerous conferences with Mr. Abbas
 3   telephonically, and Ms. Podberesky has also met with him in-person to discuss the
 4   case. We discussed with Mr. Abbas the potential theories that might be available to
 5   him at trial, pre-trial motions, the sentencing guidelines and the potential of a plea
 6   agreement.
 7           5.    After months of discussions with Mr. Abbas and negotiations with the
 8   government, Mr. Abbas now refuses to effectively communicate with me. I have
 9   made numerous attempts through family and jail staff to have Mr. Abbas call me to
10   discuss critical issues. Mr. Abbas, however, has not communicated with me. Both
11   family and jail staff have told me that they have conveyed my messages to Mr. Abbas
12   to call me.
13           6.    This lack of communication has created a breakdown in the attorney-
14   client relationship to the point where counsel believe that Mr. Abbas has deliberately
15   chosen to stop talking to them.
16           7.    On January 21, 2021, I finally received a telephone call from Mr. Abbas.
17   He informed me that he is retaining new counsel. I informed him that I and Ms.
18   Podberesky were moving to withdraw given his refusal to communicate and cooperate
19   with us.
20           8.    At this point, counsel believe that they can no longer effectively represent
21   Mr. Abbas in this matter, and request permission to withdraw as counsel of record and
22   local counsel for Mr. Abbas.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  2
           DECLARATION OF GAL PISSETZKY IN SUPPORT OF MOTIONT O WITHDRAW AS COUNSEL
Case 2:20-cr-00322-ODW Document 28-1 Filed 01/22/21 Page 3 of 3 Page ID #:137



 1         I declare that the foregoing is true and correct to the best of my belief and
 2   knowledge. Executed this 21st day of January, 2021 in Chicago, Illinois.
 3
 4                                       By: /s/ Gal Pissetzky
                                              GAL PISSETZKY
 5                                           Attorneys for Defendant,
                                             RAMON ABBAS
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
        DECLARATION OF GAL PISSETZKY IN SUPPORT OF MOTIONT O WITHDRAW AS COUNSEL
